Citation Nr: 0808536	
Decision Date: 03/13/08    Archive Date: 03/20/08

DOCKET NO.  94-36 158A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased rating for the residuals of a 
transsphenoidal hypophysectomy of a pituitary tumor, 
currently evaluated as 60 percent disabling.

2.  Entitlement to an increased rating for degenerative disc 
disease of the cervical spine, currently evaluated as 20 
percent disabling.

3.  Entitlement to an initial rating in excess of 10 percent 
for limitation of motion of the lumbar spine with scoliosis 
prior to July 8, 2003.

4.  Entitlement to an initial rating in excess of 10 percent 
for sinusitis.

(Consideration of the merits of the veteran's claims for 
increased ratings for organic brain syndrome and residuals of 
an incisional hernia, and his claim that he submitted a 
timely appeal with respect to a March 25, 2004 rating 
decision, which denied entitlement to service connection for 
carpal tunnel syndrome, are the subject of a separate Board 
of Veterans Appeals decision issued this same date.)


REPRESENTATION

Appellant represented by:	David E. Boelzner, Attorney


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to 
March 1975, from December 1975 to December 1979, and from 
October 1983 to August 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, which denied the benefits sought on appeal. 

An October 2005 Board decision granted the veteran a 10 
percent rating for sinusitis, denied the veteran's claim for 
a higher rating for cervical spine disability, denied his 
claim for a higher rating for residuals of a transsphenoidal 
hypophysectomy of a pituitary tumor, and denied his claim for 
a rating in excess of 10 percent for a lumbar spine 
disability prior to July 8, 2003.  The veteran appealed these 
issues to the Court.  In February 2007, the Court granted a 
joint motion for partial remand, vacating the Board's October 
2005 decision with respect to these issues and remanding 
these issues to the Board for further development.  The 
appeal as to additional claims not mentioned here that were 
also adjudicated by the Board in the October 2005 Board 
decision were dismissed by the Court.  

From letters received from the veteran and his attorney in 
November 2007, it is clear that the veteran has limited his 
attorney's representation to the four issues enumerated on 
the cover page of this decision.  

In November 2007, the veteran's attorney submitted additional 
medical evidence related to the veteran's low back disability 
and specifically stated that the veteran waived RO review of 
the newly submitted evidence with respect to the low back 
claim.

The issue of an increased rating for residuals of a 
transsphenoidal hypophysectomy of a pituitary tumor, and the 
issues of increased ratings for cervical spine and sinusitis 
disabilities are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

From August 27, 1993 to July 8, 2003, the veteran had 
symptoms compatible with lumbosacral strain with loss of 
lateral motion and with muscle spasm of the lumbar region.


CONCLUSION OF LAW

The criteria for an initial rating of 20 percent for 
limitation of lumbar motion with scoliosis, prior to July 8, 
2003, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5292, 5295 (in 
effect prior to September 26, 2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

A September 1994 rating decision granted service connection 
for the veteran's lumbar spine disability.  The veteran 
appealed the 10 percent rating assigned.  Since this appeal 
stems from the initial grant of service connection, separate 
ratings can be assigned for separate periods of time based on 
the facts found, a practice known as staged ratings.  
Fenderson v. West, 12 Vet. App. 119, 126 (2000).

The veteran has been assigned a 40 percent rating for his 
limitation of motion of lumbar motion with scoliosis 
effective from July 8, 2003, and the 40 percent rating from 
that date is not currently on appeal.  This decision only 
addresses the issue of entitlement to an initial rating in 
excess of 10 percent prior to July 8, 2003.  As shown below, 
the Board finds that the veteran met the criteria for a 20 
percent rating, for his limitation of motion of the lumbar 
spine with scoliosis, prior to July 8, 2003.  

The veteran's limitation of lumbar spine motion with 
scoliosis was initially assigned a 10 percent rating under 38 
C.F.R. § 4.71a, Diagnostic Code 5295, effective from August 
27, 1993.  

At the time the veteran filed his claim, Diagnostic Code 5295 
allowed for the assignment of a 10 percent rating for 
lumbosacral strain with characteristic pain on motion.  A 
higher rating of 20 percent was for assignment upon a showing 
of muscle spasm on extreme forward bending, loss of 
unilateral lateral spine motion in a standing position.  The 
highest rating available under Diagnostic Code 5295 of 40 
percent required a showing of severe disability with listing 
of the whole spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing of irregularity of joint spaces, or 
some of the above with abnormal mobility on forced motion.

A November 2007 letter from the veteran's attorney points out 
that the veteran experienced several episodes of low back 
muscle spasm during service and that the veteran was noted to 
have radicular symptoms by a Dr. Hamer in 1994.

The veteran's service medical records include a May 1991 X-
ray report of the lumbosacral spine.  The report notes that 
the veteran had scoliotic curvature.  The radiologist further 
stated that this suggested left paraspinal muscle spasm.  The 
Board finds that this suggests that the veteran's scoliosis 
of the lumbar spine resulted in continuing muscle spasms.  

The post service medical records dated prior to July 8, 2003 
also indicate that the veteran experienced continuing lumbar 
muscle spasms.  In a March 2001 letter a private chiropractor 
stated that he had treated the veteran for lumbosacral 
syndrome, lumbar neuritis/neuralgia, and muscle spasms since 
July 1999.  An undated letter from this chiropractor was 
submitted to the Board by the veteran in November 2007.  The 
chiropractor confirmed that the muscle spasms discussed in 
his March 2001 letter specifically referred to lumbar muscle 
spasms.

A June 2002 private record from the Bossier Health Center 
notes that the veteran complained of muscle spasms and 
indicated that the veteran had pain on range of motion of his 
back.

The Board further notes that VA examinations in January 1994 
and October 1999 indicated that the veteran had some loss of 
lateral lumbar spine motion.

Weighing all doubt in favor of the veteran, the Board finds 
that the veteran had muscle spasm on extreme forward bending 
and loss of unilateral lateral spine ever since discharge 
from service and thus met the criteria for a 20 percent 
rating under Diagnostic Code 5295, the code for lumbosacral 
strain, prior to July 8, 2003.  

The Board notes that the veteran did not meet the criteria 
for a rating in excess of 20 percent under Diagnostic Code 
5295 at any time prior to July 8, 2003.  None of the medical 
evidence prior to that date revealed listing of the whole 
spine, a positive Goldthwaite's sign, marked limitation of 
forward bending, or any other indications of severe 
lumbosacral strain.

The veteran was also not entitled to a rating in excess of 20 
percent for his low back disability based on limitation of 
motion prior to July 8, 2003.  A higher rating would have 
required evidence of severe limitation of motion of the 
lumbar spine.  See 38 C.F.R. § 4.71a Diagnostic Code 5292.  
The January 1994 VA examination (showing 75 degrees of 
forward flexion) and October 1999 VA examination (showing 90 
degrees of forward flexion) VA only showed the veteran to 
have slight limitation of motion of the lumbar spine.  The 
medical evidence prior to July 8, 2003 does not indicate that 
the veteran experienced such additional limitation of motion 
of the lumbar spine due to pain, weakness, lack of endurance, 
fatigue, or incoordination that resulted in the veteran 
experiencing more than moderate limitation of motion of the 
lumbar spine.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Board has considered the August 1994 chiropractor report 
from Dr. Hamer which indicates that deep palpation to the 
lumbar area resulted in radicular pain into the right hip 
area.  However, Dr. Hamer did not diagnosis the veteran as 
having intervertebral disc syndrome.  None of the medical 
records prior to July 8, 2003 have indicated the veteran to 
have intervertebral disc syndrome.  Accordingly, 
consideration of intervertebral disc syndrome, under 
Diagnostic Code 5293, is not appropriate.  

Given the evidence as outlined above, the Board finds that 
from the grant of service connection until January 8, 2003 
the veteran met the criteria for an increased initial rating 
of 20 percent, and no higher, for limitation of motion of the 
lumbar spine with scoliosis.  See Fenderson.

Duty to Notify and Assist

Before addressing the merits of the veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2007); 38 C.F.R. § 3.159 (2007). 

The VA is required to assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VA is required to notify a claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, the VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, the VA will attempt to 
obtain on behalf of the claimant.  In addition, the VA must 
also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

In addition, the Board notes that the United States Court of 
Appeals for Veterans Claims (Court) has held that the plain 
language of 38 U.S.C.A. § 5103(a) requires that notice to a 
claimant be provided "at the time" of, or "immediately 
after," the VA's receipt of a complete or substantially 
complete application for VA-administered benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).

In a June 2003 letter the RO sent the veteran the required 
notice.  The letter specifically informed him of the type of 
evidence needed to support the claim, who was responsible for 
obtaining relevant evidence, where to send the evidence, and 
what he should do if he had questions or needed assistance.  
He was in essence told to submit all pertinent evidence he 
had in his possession pertaining to the claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The timing notification requirements listed in 38 C.F.R. 
§ 3.159 should include all downstream issues of the claim.  
(i.e., the initial-disability-rating and effective-date 
elements of a service-connection claim).  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, 
although the veteran was not specifically provided the notice 
required by Dingess, the Board finds that there is no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the appellant has been prejudiced 
thereby).  In the instance in which the Board has assigned a 
higher disability evaluation, the agency of original 
jurisdiction will be responsible for addressing any notice 
defect with respect to the effective date elements when 
effectuating the award.  

Here, the veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court of Appeals for Veterans Claims held that 
in cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  Id. 
at 490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied. Furthermore, 
the letters from the veteran and his attorney clearly show 
that the veteran had actual knowledge of what would be 
required for an increased evaluation.  

The Board finds that any timing error was not prejudicial to 
the veteran because the actions taken by VA after providing 
the notice have essentially cured the error in the timing of 
notice.  Not only has the veteran participated effectively in 
the processing of his claim by way of submitting relevant 
medical evidence, but the RO also readjudicated the case by 
way of a supplemental statement of the case issued in June 
2004, after the notice was provided.  For these reasons, it 
is not prejudicial to the veteran for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.  

With respect to VA's duty to assist the appellant, the RO has 
obtained the veteran's service medical records, VA medical 
records, and private medical records.  The veteran has been 
provided VA medical examinations.  The RO has attempted to 
obtain all medical evidence identified by the veteran.  The 
veteran has been accorded ample opportunity to present 
evidence and argument in support of the appeal and he has 
done so.  Neither the veteran nor his representative has 
indicated that there are any additional obtainable pertinent 
records to support the veteran's low back claim.  The Board 
further notes that the veteran's attorney specifically 
requested in a November 2007 letter that the Board adjudicate 
the veteran's low back claim based on the evidence currently 
of record.

In sum, the Board is satisfied that the originating agency 
properly processed the veteran's claims after providing the 
required notice and that any procedural errors in the 
development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


ORDER

A 20 percent initial rating for limitation of the lumbar 
spine motion with scoliosis is granted prior to July 8, 2003, 
subject to the laws and regulations governing the award of 
monetary benefits.


REMAND

The February 2007 joint motion states that the veteran must 
be provided a new VA examination of the cervical spine.  The 
Board also notes that the veteran has not had a VA 
examination pertinent to his sinusitis since July 2003, or 
for his residuals of a transsphenoidal hypophysectomy of a 
pituitary tumor since November 2003.  Consequently, new VA 
medical examinations of these disabilities should be 
provided.  

The veteran is hereby notified that it is the veteran's 
responsibility to report for the examinations and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655 (2007). 

The February 2007 joint motion states that in adjudicating 
the veteran's sinusitis claim application of both the 
criteria in effect for the rating of sinusitis prior to 
October 7, 1996, as well as the current criteria for the 
rating of sinusitis, must be made.

New medical evidence pertinent to the veteran's claims has 
been received since the issuance of the June 2004 
supplemental statement of the case (SSOC).  Unlike with 
respect to the veteran's lumbar spine claim, the veteran has 
not waived RO review of this evidence with respect to the 
claims being remanded by this decision.  The RO must issue an 
SSOC that reviews all the evidence obtained since the June 
2004 SSOC.

The Board notes that the veteran has not been provided the 
notice required under 38 U.S.C.A. §  5103(a) (West 2002).  
See Vazquez-Flores v. Peake, No. 05-0355, (U.S. Vet. App. 
January 30, 2008).

 Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a letter providing 
the notice required under 38 U.S.C.A. 
§ 5103(a) (West 2002) as required by 
Vazquez-Flores v. Peake.  

2.  Obtain copies of all of the veteran's 
VA medical records dated from June 2007 to 
present.

3.  Schedule the veteran for an orthopedic 
examination that describes the current 
severity of the veteran's service-
connected cervical spine disability.  The 
claims files should be made available to 
the examiner for proper review of the 
medical history.  All indicated tests and 
studies, including X-rays, and range of 
motion studies in degrees, with 
consideration of objective manifestations 
of pain, should be performed.  The extent 
of any incoordination, weakened movement 
and excess fatigability on use should be 
described.  The examiner should be 
requested to identify any objective 
evidence of pain and all functional loss 
due to pain.  The examiner should 
specifically indicate the range of motion 
of the cervical spine performed without 
pain and the range of motion accompanied 
by pain.  The examiner should also express 
an opinion concerning whether there would 
be additional limits on functional ability 
of the cervical spine on repeated use or 
during flare-ups, and, if feasible, 
express this in terms of additional 
degrees of limitation of motion on 
repeated use or during flare-ups.  If this 
is not feasible, the examiner should so 
state.  The rationale for all opinions 
expressed should be provided.  

4.  Schedule the veteran for the 
appropriate examination to determine the 
current nature and severity of the 
veteran's service-connected sinusitis.  
The claims folders should be made 
available to and reviewed by the examiner.  
All indicated tests and studies, to 
include X-rays or other diagnostic 
procedures deemed necessary, should be 
conducted.  The examiner should report the 
number and severity of episodes per year 
of sinusitis, including whether each 
episode is incapacitating, or requires 
antibiotic treatment, and, if so, the 
duration of the antibiotic therapy, and 
whether the sinusitis is characterized by 
headaches, pain, and purulent discharge or 
crusting.  The rationale for all opinions 
expressed should also be provided.

5.  Schedule the veteran for the 
appropriate examination to determine the 
current nature and severity of the 
veteran's service-connected residuals of a 
transsphenoidal hypophysectomy of a 
pituitary tumor.  The claims folders 
should be made available to and reviewed 
by the examiner.  All appropriate tests 
and studies should be conducted, and all 
clinical findings should be reported in 
detail.  In addition, the examiner should 
render specific findings as to whether 
there is evidence of (i) muscular 
weakness, mental disturbance and weight 
gain, and /or (ii) cold intolerance, 
muscular weakness, cardiovascular 
involvement, mental disturbance (dementia, 
slowing of thought, depression), 
bradycardia (less than 60 beats per 
minute) and sleepiness, due to or as a 
result of the veteran's service-connected 
condition.  If the examiner is unable to 
provide the requested information with any 
degree of medical certainty, the examiner 
should indicate that.  The rationale for 
all opinions expressed should also be 
provided. 

5.  Upon completion of the above requested 
development, readjudicate the veteran's 
claims.  The SSOC should include 
application of both the criteria in effect 
for the rating of sinusitis prior to 
October 7, 1996 as well as the current 
criteria for the rating of sinusitis.  The 
SSOC should also show review of all 
evidence received since the June 2004 
SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
MARY GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


